Exhibit 10.1

 

 

Protective Life Corporation

 

Post Office Box 2606

 

Birmingham, AL 35202

 

Phone 205 268 1000

 

 

GRAPHIC [g276821kmi001.gif]

 

 

November 6, 2017

 

Mr. John D. Johns

Executive Chairman

Protective Life Corporation

2801 Highway 280 South

Birmingham, AL 35223

 

Re: Service on and after July 1, 2017

 

Dear Johnny:

 

Since July 1, 2017, you have served as Executive Chairman of Protective Life
Corporation (the “Company”). This letter of agreement will confirm your duties,
commitments and compensation applicable with respect to that role.

 

1. Duties and Responsibilities as Executive Chairman. During the period you are
serving as Executive Chairman, you will continue to be an officer and employee
of the Company, and your duties and responsibilities in that role will be as
follows: (i) oversight of the Company’s government affairs activities,
(ii) counsel with respect to strategic initiatives, (iii) oversight and advice
on the Company’s innovation initiatives, (iv) coordination and scheduling of
corporate airplane use, (v) chairing and oversight of the activities of the
Protective Life Foundation and (vi) continued active involvement as the
Company’s representative to the Board of Directors of the American Council of
Life Insurers. Additionally, the Company’s CEO will report to you and interface
through you to the Board, provided that this reporting arrangement is not
intended to diminish or impair in any way the Company’s CEO’s authority over, or
ultimate responsibility for, the management, operations and financial results of
the Company or ability to communicate with members of the Company’s Board.

 

--------------------------------------------------------------------------------


 

2. Compensation as Executive Chairman. Your compensation as Executive Chairman
shall be as follows:

 

(a)           There will be no change in your current compensation arrangements
(as CEO and now as Executive Chairman) through December 31, 2017, including
perquisites, benefits and aircraft usage.

 

(b)           On and after January 1, 2018, as long as you serve as Executive
Chairman, unless otherwise agreed, your annual compensation will be $1.2 million
payable semi-monthly consistent with the Company’s normal payroll policy. During
this period, you will continue to be an employee and officer of the Company,
with the same perquisites and benefits (including aircraft usage) as are
currently in effect, but you will not be entitled to be granted any new or
additional annual incentive bonuses or long-term incentive grants. During this
period, you will be expected to devote between 20% and 50% of your time to your
duties and responsibilities as Executive Chairman. This compensation arrangement
has been reviewed by Towers Watson, the Company’s compensation consultant, and
approved by the Company’s Compensation Committee and Board of Directors.

 

3. Paid Time Off. For purposes of tracking your paid time off (“PTO”), during
your time of service as Executive Chairman of the Company, the Company will not
expect or need for you to record or track your paid time off. You will be
expected to be available as needed to perform your duties as Executive Chairman
as described in this letter of confirmation. Once you retire, you will not be
eligible to be paid for any carry-over of your unused PTO time nor for any PTO
time accrued within that year.

 

4. Restrictive Covenant Agreement. As a condition of your service with the
Company, you shall have executed and delivered to the Company the
Confidentiality and Non-Competition Agreement, attached hereto as Exhibit A (the
“Restrictive Covenant Agreement”).  The parties hereto acknowledge and agree
that this letter and the Restrictive Covenant Agreement shall be

 

2

--------------------------------------------------------------------------------


 

considered separate contracts, and the Restrictive Covenant Agreement will
survive the termination of this letter for any reason.

 

5. Termination. It is understood and agreed that your service as Executive
Chairman of the Company shall terminate upon the earlier of: (i) your
voluntarily resignation as Executive Chairman of the Company; provided that you
shall provide 90 days’ prior written notice to the Company; (ii) your
resignation as Executive Chairman of the Company upon the request of the
Company; provided that the Company, will provide 90 days’ prior written notice
to you of its request for your resignation, other than if such termination is
for Cause (as defined below); (iii) your death or permanent disability; or
(iv) your termination by the Company for Cause.  Effective upon the date of such
resignation or termination, as applicable, no further compensation will be paid
or payable for the position from which you have separated other than those
obligations accrued hereunder at such date, and the Company shall pay to you (or
your beneficiary or estate) (i) any accrued but unpaid compensation under
Section 2 hereof through such date (the “Earned Compensation”), (ii) any vested
amounts or benefits owing to you under the Company’s otherwise applicable
compensation programs or employee benefit plans and programs, including any
compensation previously deferred by you (together with any accrued earnings
thereon) and not yet paid by the Company (the “Accrued Obligations”) and
(iii) any other amounts or benefits payable due to your retirement, termination,
death or disability under the Company’s plans, policies, programs or
arrangements (the “Additional Benefits”).  Any Earned Compensation shall be paid
in cash in a single lump sum as soon as practicable, but in no event more than
10 business days (or at such earlier date required by law), following the date
of termination or resignation. Accrued Obligations and Additional Benefits shall
be paid in accordance with the terms of the applicable plan, policy, program or
arrangement.

 

Any amounts that have accrued to you under the Company’s Employment Agreement
with you dated June 3, 2014 (the “Prior Agreement”) but that remain unpaid as of
the date you sign this letter of agreement, including without limitation any
accrued but unpaid portion of the Base Salary and the Annual Bonus with respect
to 2017 performance (as such capitalized terms are defined in the Prior
Agreement), shall be paid to you no later than March 15, 2018.  Any

 

3

--------------------------------------------------------------------------------


 

current or future amounts payable under the LTI Plan (as such term is defined in
the Prior Agreement) shall be paid in accordance with the LTI Plan and the terms
of the Prior Agreement.

 

For purposes of this letter, “Cause” shall mean (i) your act(s) of gross
negligence or willful misconduct in the course of your service hereunder,
(ii) willful failure or refusal by you to perform in any material respect your
duties or responsibilities, (iii) misappropriation (or attempted
misappropriation) by you of any assets or business opportunities of the Company
or any of its affiliates, (iv) embezzlement or fraud committed (or attempted) by
you, at your direction, or with your prior actual knowledge, (v) your conviction
of or pleading “guilty” or “ no contest” to, (x) a felony or (y) any other
criminal charge that has, or could be reasonably expected to have, an adverse
impact on the performance of your duties to the Company or any of its affiliates
or otherwise result in material injury to the reputation or business of the
Company or any of its affiliates, (vi) any material violation by you of the
policies of the Company, including but not limited to those relating to sexual
harassment or business conduct, and those otherwise set forth in the manuals or
statements of policy of the Company, or (vii) your material breach of this
letter or breach of the Restrictive Covenant Agreement.

 

6. Taxes. The Company may withhold from any payments made under this letter all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law.

 

7. Delay of Payments. Any provision of this letter of agreement to the contrary
notwithstanding and subject to Section 409A of the Internal Revenue Code, as
amended, including any regulations promulgated thereunder (“Section 409A”), if
you are a Specified Employee (as defined for purposes of Section 409A), any
payments due under this letter to you that are treated as deferred compensation
for purposes of Section 409A and that are payable on account of a termination of
your service under this letter or otherwise shall be made on the later to occur
of the time otherwise specified in Section 5 of this letter and the first
business day after the date that is six months after the date of your
termination or resignation (or, if earlier, within 15 business days after the
date of your death).

 

4

--------------------------------------------------------------------------------


 

8. Governing Law. This agreement will be governed by the laws of the state of
Delaware, without reference to the principles of conflicts of law.

 

9. Entire Agreement. This letter, together with any exhibits attached hereto,
constitutes the entire understanding and agreement of the parties hereto
regarding your service as Executive Chairman with the Company and supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the services as Executive
Chairman of the Company, including the Prior Agreement, which shall terminate
and be of no further force or effect as of the date on which you sign this
letter of agreement, except that Sections 4(b), 4(e), 6(f), 6(g), 7, 8, 10, 11,
and paragraphs (a) through (j) and (l) through (v) of Section 12 of the Prior
Agreement shall survive such termination and continue in full force and effect
in accordance with their terms.

 

If you agree that this letter properly reflects the terms and conditions of your
anticipated services as Executive Chairman of the Company, please sign both
copies of this letter where indicated below, returning one copy and keeping the
other for your records.

 

 

 

 

Protective Life Corporation

 

 

 

 

 

 

 

 

/s/ Richard J. Bielen

 

 

Richard J. Bielen

 

 

President and Chief Executive Officer

 

 

 

Confirmed:

 

 

 

 

 

 

 

 

/s/ John D. Johns

 

 

John D. Johns

 

 

Date: November 28, 2017

 

 

 

5

--------------------------------------------------------------------------------